Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 1 of 25 PageID #: 4613




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA



      - against -                                No. 2:17-cr-0587 (JMA)

 CHRISTOPHER MCPARTLAND and
 THOMAS J. SPOTA,

                            Defendants.




                       REPLY SENTENCING MEMORANDUM
                    ON BEHALF OF CHRISTOPHER McPARTLAND




                                          KRANTZ & BERMAN LLP
                                          747 Third Avenue, 32nd Floor
                                          New York, NY 10017
                                          (212) 661-0009

                                          BALLARD SPAHR LLP
                                          1675 Broadway, 19th Floor
                                          New York, NY 10019
                                          (212) 223-0200

                                          Counsel for Mr. McPartland
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 2 of 25 PageID #: 4614




                                               TABLE OF CONTENTS

I.     PRELIMINARY STATEMENT .........................................................................................1

II.    ARGUMENT .......................................................................................................................2

       A.        The Government Urges the Court to Sentence Chris Based on
                 Unconstitutional Factors ..........................................................................................2

       B.        The Government Exaggerates the Facts Proven at Trial .........................................5

                 1.         The Claim that there were “Hundreds” of Phone Calls in
                            Furtherance of the Conspiracy .....................................................................6

                 2.         The Claims that Burke Told Chris About the Assault In His
                            “Early Morning Phone Call” With Him, and That Spiros
                            Moustakas was Assigned to “Exert Control” Over the Matter ....................6

                 3.         The Claim that Chris “Coerced” Leto to “Commit Perjury” .......................7

       C.        The Government Asks the Court to Punish Chris for Conduct that
                 Was Not Criminal and Was Otherwise Irrelevant .................................................10

                 1.         The Oliva Wire Was Concededly Lawful, and Took Place
                            While the Federal Investigation was Dormant...........................................10

                 2.         The Pat Cuff Allegations ...........................................................................11

                 3.         The Car Accident .......................................................................................12

       D.        The Government Downplays the Role of Burke, In Order to Inflate
                 Chris’s Culpability .................................................................................................13

       E.        The Government Ignores Chris’s Good Deeds and the Catastrophic
                 Collateral Consequences of His Conviction, Which Have Only
                 Increased Since Our Original Sentencing Submission ..........................................14

       F.        The Government’s Request for an Upward Departure is Baseless ........................16

       G.        The Government’s Guidelines Arguments, to the Extent Opposed,
                 Are In Error ............................................................................................................18

III.   CONCLUSION ..................................................................................................................20




                                                                  i
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 3 of 25 PageID #: 4615




                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Cotto v. Herbert,
   331 F.3d 217 (2d Cir. 2003).......................................................................................................3

Izaguirre v. Lee,
    856 F. Supp. 2d 551 (E.D.N.Y. 2012) .......................................................................................4

Kyles v. Whitley,
   514 U.S. 419 (1995) ...................................................................................................................4

Ramirez v. United States,
   185 F. Supp. 2d 246 (E.D.N.Y. 2001) .......................................................................................4

United States v. Banol-Ramos,
   516 F. Appx. 43 (2d Cir. 2013)................................................................................................17

United States v. Barresi,
   316 F.3d 69 (2d Cir. 2002).........................................................................................................4

United States v. Martinucci,
   561 F.3d 533 (2d Cir. 2009).......................................................................................................4

United States v. Stratton,
   820 F.2d 562 (2d Cir. 1987).......................................................................................................4

United States v. Volpe,
   224 F.3d 72 (2d Cir. 2000).......................................................................................................17

United States v. Whitten,
   610 F.3d 168 (2d Cir. 2010).......................................................................................................4

Wasman v. United States,
  468 U.S. 559 (1984) ...................................................................................................................4

Statutes

18 U.S.C. § 3553(a) .........................................................................................................................2

U.S.S.G. § 1.A.4(b) ........................................................................................................................16

U.S.S.G. § 2J1.2 .............................................................................................................................16

U.S.S.G. § 5K2.0 .....................................................................................................................16, 17


                                                                      ii
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 4 of 25 PageID #: 4616




I.     PRELIMINARY STATEMENT

       The government’s sentencing memorandum is rooted in hyperbole and overheated

rhetoric, rather than precision and fidelity to the record. It reflects an unwarranted zeal to inflict

an excessively harsh punishment on Chris McPartland (“Chris”). Toward that end, the

government exaggerates the facts and at times even draws them out of thin air. As the coup de

grace, the government requests an upward departure so extreme as to be unconscionable.

       To achieve its desired end, the government resorts to egregiously overstating the offense

conduct and painting Chris as a caricature of corruption, rather than the fundamentally decent

human being that he actually is. It also asks the Court to rely on unlawful and irrelevant

considerations in imposing sentence. In all, the government (a) seeks to punish Chris for

exercising his constitutional right to go to trial and have his counsel cross-examine witnesses; (b)

makes key accusations against him that have no evidentiary basis; (c) understates the culpability

of James Burke, by far the most culpable co-conspirator, in order to elevate Chris’s culpability;

(d) urges the Court to enhance Chris’s sentence based on conduct that is neither criminal nor

relevant to sentencing; (e) ignores a lifetime of good works by Chris and the devastating

collateral consequences he has already suffered and will continue to suffer forever; and (f) seeks

an unjustifiable upward departure that results in a sentence more than twice the 46 months

imposed on the unquestioned leader of the conspiracy, James Burke, who not only obstructed

justice himself (and ordered others under his command to do so), but actually assaulted

Christopher Loeb.

       When the smoke is cleared from the government’s submission, and the trial record is

focused on with precision, what Chris stands convicted of is not a five-year obstruction spree.

Rather, even accepting for purposes of sentencing the testimony of James Hickey, the trial proof
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 5 of 25 PageID #: 4617




showed – at most – that Chris engaged in conversations with Hickey and Burke wherein he

encouraged the obstruction conspiracy in which Burke and the other officers were already

engaged, gave Burke advice on it, and encouraged Hickey to warn those under his command to

tow the party line and keep their mouths shut.

       We do not for a moment minimize the seriousness of the conduct of conviction,

especially coming from an Assistant District Attorney. But to frame the case as a five-year effort

by Chris, starting with the “first phone call” wherein Burke “admitted the assault,” leading to

“hundreds of phone calls” in furtherance of a scheme to obstruct justice, followed by “coerc[ing]

a police officer to commit perjury,” Gov’t Mem. at 7, 15 & 18, is hyperbolic and unfair.

       We respectfully submit that when the trial proof is focused on with restraint, objectivity

and precision – and the totality of Chris’s life and the collateral consequences he has suffered

properly considered – a sentence of home confinement, coupled with community service, is

“sufficient, but not greater than necessary,” to meet the ends of sentencing. 18 U.S.C. §3553(a)

(the so-called “Parsimony Clause”).

II.    ARGUMENT

       A. The Government Urges the Court to Sentence Chris Based on Unconstitutional
          Factors
       The government exhorts the Court to commit an error of constitutional dimension. It

asks that Chris be sentenced more harshly because he exercised rights protected by the Sixth

Amendment of the U.S. Constitution – his right to a jury trial and to cross-examine witnesses

against him. U.S. Const. amend. VI; see also Cotto v. Herbert, 331 F.3d 217, 245 (2d Cir. 2003)

(“cross-examination of testifying witnesses is mandated by the Sixth Amendment’s

Confrontation Clause”).




                                                 2
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 6 of 25 PageID #: 4618




       Instances of this argument are littered throughout the government’s sentencing

memorandum. For example, the government lumps into the category of “offense conduct” the

fact that the defendants “continued to deny any involvement in the very cover-up they

spearheaded, until a jury told them otherwise.” Gov’t Mem. at 8. The government also urges a

harsher punishment because Chris’s counsel attacked the credibility of witnesses against him, by

“accusing them of lying, or of having mental health issues, or characterizing them as

womanizing alcoholics.” Id. at 22. Of course, each of those lines of cross-examination was

based on the government’s own disclosures and on facts conceded by the witness, and thus

entirely proper. Nonetheless, the government doubles down on this position when it cites, as the

“definitive” reason that that Chris deserves a sentence more than double that of Burke’s, the fact

that “Burke immediately took responsibility for his actions and pleaded guilty,” id. at 21, and did

not “attack the credibility of witnesses against him,” id. at 22. “Burke knew they were telling the

truth and he didn’t pretend otherwise. Conversely, to date, the defendants in this matter . . . have

spent years viciously attacking and disparaging the government’s key witnesses.” Id.

       These are all jaw-dropping positions for the Department of Justice to take. They reflect a

blind spot for the Constitution, and seem borne out of a desire to punish Chris for having had the

temerity to go to trial and to allow his counsel to challenge the credibility of the government’s

star witness. But whatever its motivation, the government’s position is a bald request for the

Court to sentence Chris based on unconstitutional considerations.

       A “sentence is unconstitutionally vindictive if it imposes greater punishment because the

defendant exercised a constitutional right, such as the right to jury trial.” Izaguirre v. Lee, 856 F.

Supp. 2d 551, 572 (E.D.N.Y. 2012) (citing Wasman v. United States, 468 U.S. 559, 567-68

(1984)). And while the sentencing court is permitted to reward a defendant who has pleaded




                                                  3
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 7 of 25 PageID #: 4619




guilty, it may not impose a harsher sentence on account of a defendant exercising his

constitutional right to go to trial, or to cross-examine witnesses against him. See United States v.

Whitten, 610 F.3d 168, 195 (2d Cir. 2010) (the defendant may receive “leniency” for accepting

responsibility, but may not receive “a harsher sentence for failure to plead”); United States v.

Barresi, 316 F.3d 69, 75 (2d Cir. 2002) (absence of acts bespeaking regret not a basis to find

“lack of remorse”); see also United States v. Stratton, 820 F.2d 562, 564 (2d Cir. 1987) (court

may not increase sentence based on the defendant’s unwillingness to cooperate with the

government).

        Under these bedrock principles, Chris had every right to put the government to its

weighty burden of proof, demand that he be tried by a jury of his peers and allow his counsel to

cross-examine – appropriately – all the witnesses against him. See Ramirez v. United States, 185

F. Supp. 2d 246, 257 (E.D.N.Y. 2001) (observing that a basic purpose of cross-examination is to

attempt to show that a witness has lied on the stand). The government’s suggestion to the

contrary, and its request for what is in effect a “trial penalty” of several years, is flatly

unconstitutional.1 Moreover, the government is off base when it describes the credibility attacks

against Hickey as “vicious,” and suggests that Chris should be punished more harshly for them.

These attacks came entirely from counsel, in the context of litigating the case. Indeed, the



1
        The government cites United States v. Martinucci, 561 F.3d 533, 535 (2d Cir. 2009), for
the proposition that “lack of remorse” is a “pertinent sentencing factor.” But in Martinucci, the
defendant himself made a statement at sentencing, (a) claiming that his guilty plea had been
coerced, (b) asserting his factual innocence to a sexual abuse charge, and (c) challenging the
credibility of the victim witness. In that context, the Second Circuit upheld the district’s
consideration of various sentencing factors, including a lack of remorse. Id. In contrast, here the
only conduct the government relies on to show lack of remorse is the mere fact that Chris
pleaded not guilty and tested the government’s proof at trial. Those facts provide no lawful basis
for a sentencing enhancement.




                                                    4
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 8 of 25 PageID #: 4620




defense fought for years to obtain basic Brady/Giglio material as to Hickey, and when it was

finally produced, used it appropriately at trial, as was its right and its obligation. The filings

made by the defense in order to obtain that disclosure were not “vicious.” They were essential

defense efforts to obtain information to which it was entitled. Likewise, the cross-examination

of Hickey was entirely proper, and based on facts bearing on credibility that were concededly

true: Hickey had been found by a court to have committed perjury, had been hospitalized for

alcoholism in 2013, had been hospitalized for hallucinations and an altered mental status in

2015, and had admitted to overlapping affairs. These were entirely proper areas of cross-

examination, approved by the Court, for which Chris may not be punished (any more than he

may be punished for having gone to trial).

       Further, with respect to sentencing, it is worth noting that the government is acting in a

dual role in this case: it is both a prosecutor and a victim of the obstruction conspiracy, since it

was an EDNY investigation that was obstructed. There is always a risk that this dual role will --

even unknowingly -- affect a prosecutor’s objectivity. Here, we respectfully submit that the

Court should consider this risk when analyzing: (i) the umbrage the government has taken at

Chris’s decision to exercise his constitutional rights; (ii) its suggestion that Chris was somehow

more culpable than was Burke; and (iii) its request for an upward departure that appears to seek

retribution, rather than a fair and impartial punishment.

       B. The Government Exaggerates the Facts Proven at Trial

       To support its draconian sentencing recommendation, the government materially

overstates the offense conduct proven at trial. The government’s sentencing memorandum is

replete with examples of this, but we address below the most salient exaggerations of the record.




                                                   5
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 9 of 25 PageID #: 4621




               1. The Claim that there were “Hundreds” of Phone Calls Involving
                  Obstructive Conduct

       To punctuate the severity of the offenses of conviction, the government states that “the

defendants and their co-conspirators . . . engaged in hundreds of telephone conversations over a

five year period, during which they strategized and discussed, in substance, Burke’s assault of

the prisoner, Christopher Loeb, Loeb’s allegations against Burke; the state suppression hearing

being conducted as part of the prosecution of Loeb; and the viability of the federal

investigation.” Gov’t Mem. at 7. This allegation overstates the record.

       It was not disputed at trial that the EDNY investigation of James Burke and others was

the “talk of the town” for years, whether by phone or otherwise. But conversations on that

subject are not unlawful, and provide no basis for an enhanced sentence. Moreover, to the extent

that the government is suggesting that these “hundreds” of conversations were proven at trial to

have involved obstructive conduct, by Chris or others, that is just not the case. Toll records do

not provide the substance of any conversation, and without testimony as to that substance, the

government may not simply leap to the conclusion that any particular call had to have been

obstructive in nature. To assert otherwise is sheer speculation, and has no place at sentencing.

               2. The Claims that Burke Told Chris About the Assault In His “Early
                  Morning Phone Call” With Him, and That Spiros Moustakas was
                  Assigned to “Exert Control” Over the Matter

       In yet another overstated accusation, the government alleges that: “McPartland exerted

control over the Loeb matter from the moment he learned of it, following his early-morning call

from Burke in which Burke admitted to the assault.” Gov’t Mem. at 14-15. That allegation is

equally unsupported by the record.

       The government cites Tr. 904-10 and 912-16 in support of this proposition. But nowhere

in those pages, or anywhere else in the trial transcript, was evidence presented that “Burke



                                                 6
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 10 of 25 PageID #: 4622




admitted to the assault” in that conversation. Indeed, as the government is well aware, the trial

testimony was clear that at the time of the early-morning call with Burke, and at the time that

Spiro Moustakas was assigned to the case, the assault had not yet even taken place. Moustakas

acknowledged this directly in his testimony. Tr. 1025.

       Thus, neither the early morning call from Burke, nor the assignment of Moustakas, could

possibly have been obstructive in nature. Yet, the government stubbornly made this misleading

argument to the jury, just as it now makes it to the Court. In fact, in its sentencing memo, the

government goes further and argues that the reason for the assignment of Moustakas was “[t]he

concern [that], if left unchecked, Loeb might cause serious problems for Burke.” Gov’t Mem. at

15. This argument lacks any foundation. The government fails to explain how assigning

Moustakas to handle the case – before the assault had even taken place – could possibly have

served to protect Burke or “check” Loeb. Nor does it explain how keeping Moustakas on the

case – given his acknowledged independence and lack of involvement in the conspiracy – could

possibly have protected Burke, as there is no reason to believe that Moustakas would have

protected him. Likewise, the government does not explain how asking for a purportedly “absurd

bail,” id., could have been part of a cover-up, since a detained defendant can inform his attorney

of an alleged assault just as easily as can one out on bail.

       That these arguments are contrary to the record and logic is deeply troubling, and

supports the conclusion that the government is overreaching. The arguments should be rejected.

               3. The Claim that Chris “Coerced” Leto to “Commit Perjury”

       The government also claims that “perhaps the most grievous and reprehensible act of the

defendants was the enormous pressure exerted on former SCPD Detective Tony Leto to lie under

oath in a court of law during a criminal proceeding, in order to protect Burke. In other words,




                                                  7
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 11 of 25 PageID #: 4623




the two most powerful prosecutors in the country essentially coerced a police officer to commit

perjury.” Gov’t Mem. at 18. Yet again, this allegation is based on hyperbole, rather than record

support.

       First, Leto himself testified that Chris never spoke with him at all about the Loeb case

and certainly never told him to lie, let alone “coerced” him to do so. Tr. 1296-97. In fact, Leto

testified that he had two separate meetings on a particular day in March 2013, in preparation for

his meeting with the Special Prosecutor. The first was at a ball field with Ken Bombace, James

Hickey and Mike Malone. Tr. 1217. Leto testified that he was told that Burke’s proposed

narrative was that he was never at the precinct. Leto testified that in that meeting: “We all

agreed that was not a good idea.” Tr. 1218:5.

       The second meeting that day was with Leto, Bombace, Malone and Burke at Police

Headquarters. Tr. 1218. According to Leto, it was at the second meeting with Burke in which the

false narrative was arrived at and honed. As Leto testified:

               Q: And can you tell us what happens when you have the meeting with Chief
               Burke in his office?

               A: We sit down at a table and start discussing about what we’ll say happened, you
               know, in the room with Christopher Loeb. Did the Chief come in the room? Was
               the door open? Was the Chief even there? Was he even in the precinct? You
               know, just throwing ideas around. And it was kind of these are the ideas that he
               was throwing out there.

                       ***

               Q:   Who decided the final version of the story?

               A:   The chief.

               Q:   And that’s Chief Burke?

               A:   Yes.

Tr. 1218, 1221.



                                                 8
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 12 of 25 PageID #: 4624




        Second, as to the suppression hearing in October 2013, it was the Special Prosecutor

alone, not Hickey, not Burke and certainly not Chris, who determined which witnesses would

testify at that hearing. While the Special Prosecutor, Peter Crusco, did not testify at trial, this is

clear from his 3500 material. Crusco stated in his interview that he never discussed the

suppression hearing with Chris, and that he alone made the decision as to who would testify at

that hearing. See 3500-PC-1, at 1-2; see also 3500-PC-7, at 2 (“CRUSCO did not remember

anyone in the hearing attempt to influence him”). According to Crusco, he decided not to call

Burke as a witness because “it would have been a circus.” 3500-PC-7, at 2. See also 35600-PC-

11, at 4-5 (reflecting that Crusco was not going to call Burke to testify at the hearing and was

instead going to rely on the testimony of the police officers).

        Third, Burke’s attorney, Joseph Conway, testified that Chris had no involvement

whatsoever in the decision as to who would testify at the suppression hearing. Tr. 3060.

        All of this testimony rebuts the government’s claim that Chris “coerced” Leto to lie at the

suppression hearing. In fact, the only other witness supplying evidence as to the decision of who

would be called to testify at the suppression hearing was Hickey. But that testimony was far too

limited to support the government’s allegation that Chris “coerced” Leto to commit perjury.

        Hickey testified that, in discussing who would be the witness at the suppression hearing if

Burke did not testify, “Burke suggested Tony Leto would be the best, and McPartland agreed.”

Tr. 1646. That is all Hickey said on the subject. Hickey did not testify that Chris ever spoke to

Leto about his testimony, coached Leto to lie, discussed the fact that Leto’s testimony would be

false, or ever spoke to the Special Prosecutor on the subject. Hickey also concurred that it was

Burke who prepared Leto on what to say at the suppression hearing. Tr. 1805-1806 (testimony




                                                   9
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 13 of 25 PageID #: 4625




of Hickey that “Anthony Leto was being prepped by Burke on what to say at the trial, pretrial

suppression hearings”).

       Based on the record, the government’s allegation that Chris “coerced” Leto to “commit

perjury” is unsupported, and should be rejected.

       C. The Government Asks the Court to Punish Chris for Conduct that Was Not
          Criminal and Was Otherwise Irrelevant

       In its zeal to seek excessive punishment, the government also asks the Court to enhance

Chris’s sentence based on various allegations that do not even rise to the level of criminal

conduct, and are otherwise irrelevant. These arguments are misguided and should be rejected.

               1. The Oliva Wire Was Concededly Lawful, and Took Place While the
                  Federal Investigation was Dormant

       The government urges a harsher sentence for Chris by virtue of his having participated in

the Oliva wire “in order to spy for Burke and [to] send a clear message to Burke’s detractors.”

Gov’t Mem. at 15. The government goes so far as to claim that one of the purposes of the Oliva

wire was to “gain information concerning . . . the federal investigation into Burke’s assault of

Loeb.” Id. at 26. These allegations are, yet again, unsupported by the record. And because they

involve conduct that was not unlawful or otherwise relevant, they provide no possible basis for a

harsher punishment.

       First, prior to the start of the trial, the government stipulated that it would not argue that

the Oliva wiretap was “improperly obtained, improperly monitored or improperly extended.”

Gov’t Ltr. dated Oct. 18, 2019 (ECF No. 129), at 2. Having taken that position and obtained a

favorable evidentiary ruling from the Court on that basis, the government may not reverse course

now and argue that the Oliva wire was unlawful.




                                                 10
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 14 of 25 PageID #: 4626




       Second, it is not disputed that the wire was fully justified because Oliva’s conduct

jeopardized the lives of his fellow officers. E.g., Tr. 814-15 (testimony of Bombace); Tr. 2621

(testimony of Constant). The Oliva wire was also authorized by multiple court orders, premised

on the conclusion that other means of investigating the leaks were inadequate and thus this

particular investigative technique was necessary. Further, the FBI was “written into” the wire

and Chris specifically notified the FBI, and the USAO-EDNY, as to the existence of the wire.

DX 13; see also Tr. 1044, 2632-33. Thus, the notion that its purpose was to “spy” on the feds is

untenable. Finally, Oliva ultimately pled guilty to a misdemeanor as a result of his conduct, yet

again establishing the legitimacy of the wire. Tr. 1666.

       Third, the government concedes that the federal investigation was “dormant” between

the close of “Burke I” and the start of “Burke II.” Gov’t Mem. at 7. The trial evidence showed

that “Burke I” was closed by December 2013, as was communicated to Joseph Conway. Tr.

2991:7-92:17. The record is equally clear that “Burke II” was not known of until sometime in

June 2015. E.g., Tr. 1280, 1678-80.

       The Oliva wire commenced in March 2014 and ended in July 2014. Tr. 946:8-9. Since

the wire was conducted in between Burke I and Burke II, the allegation that it was used to keep

tabs on the Loeb investigation defies reason.

               2. The Pat Cuff Allegations

       The government claims, as yet another basis for a sentencing enhancement, that Chris

should be punished because he allegedly assisted Burke in getting retribution against Officer Pat

Cuff, who had been involved in an Internal Affairs Investigation of Burke decades ago.

According to the government, “Cuff . . . testified that . . . the defendants sent an Assistant

District Attorney from their office to court, to threaten to upgrade the charge [against Cuff’s son]




                                                 11
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 15 of 25 PageID #: 4627




to a felony.” Gov’t Mem. at 24-25. This statement – unsupported by any citation to the trial

record – is incorrect. Cuff never so testified. Nor was there any evidence suggesting that the

handling of the case against Cuff’s son was unlawful in any way. In fact, Cuff’s son had been

arrested for possessing and brandishing two of his father’s police weapons – a clear criminal

violation. Tr. 1888, 2073. Cuff acknowledged that his son, who ultimately was allowed to

resolve the case with a misdemeanor plea, was guilty. Tr. 2304. And as to Chris’s involvement,

Cuff merely testified that the Assistant District Attorney who covered his son’s arraignment

stated that she was with the Special Investigations Bureau, and Cuff believed Chris headed that

Bureau. Tr. 2283-84. Cuff did not testify to any knowledge, or even belief, that Chris was

aware of the case against his son, let alone that Chris directed the ADA in how to handle the

court appearance. In fact, on cross-examination, Cuff conceded he had no knowledge of whether

Chris was personally involved in his son’s case at all. Tr. 2295.

       Hickey, who was not an employee of the District Attorney’s Office, merely testified

speculatively that he “knew” the defendants were responsible for the supposed threat “because

they’re the only two that could do it.” Tr. 1890. This testimony, flimsy on its face, was

debunked on cross-examination by Hickey’s acknowledgement that he had not participated in

any discussions with anyone at the District Attorney’s Office about the case, how it should be

charged or how it ultimately pled out. Tr. 2072.

       Since the Cuff incident involved no unlawful or improper conduct on Chris’s part, the

incident provides no basis for an enhanced sentence.

               3. The Car Accident

       The government also argues that Chris should be sentenced more harshly because of a

fender bender that Chris had with Burke that ten years ago, in 2011. According to the




                                                12
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 16 of 25 PageID #: 4628




government, Burke (but not Chris) was intoxicated, and skidded into Chris’s car on a snowy

night. Burke then paid for the repairs himself, using a private party.

       This allegation was excluded from trial, in part because the government failed to explain

what about this incident was unlawful. The government fares no better here – making no

allegation of illegality or other impropriety relevant to sentencing. It does not claim that Chris

was driving while intoxicated (which he was not), nor does it allege any illegality in a private

party paying to repair a county vehicle. In the absence of any such claim, this petty and lawful

incident is not a valid sentencing consideration.

       D. The Government Downplays the Role of Burke, In Order to Inflate Chris’s
          Culpability

       The government also seeks to justify its over-the-top sentencing recommendation by re-

writing history as to the culpability of James Burke. In its sentencing memo for Burke, the

government argued that Burke: (1) “spearhead[ed]” the obstruction conspiracy, United States v.

Burke, 15-cr-627 (LDW), ECF No. 35, at 1; (2) “violently shook [Loeb’s] head, punched him in

the head and body and attempted to knee and kick [Loeb],” while threatening to kill him, id. at 3;

(3) subsequently “summoned the witnesses to his office . . . for the purpose of getting their

‘stories straight,’” id. at 4; (4) threatened Leto shortly before the suppression hearing to ensure

that he committed “perjury,” id. at 5; and (6) throughout Burke II (in 2015) directly threatened

those under his command with retribution if they cooperated with the authorities, id. at 6.

       Now that Burke has been sentenced, the government has no need to detail his culpability.

So it shifts gears and argues that he was actually less culpable than was Chris. To justify this

argument, the government resorts to prosecutorial double-talk. It ignores the fact that Burke was

the one who cruelly assaulted Loeb in the first place – violating his civil rights – and focuses

instead on the fact that Burke committed the crime of obstruction out of “self-preservation – to



                                                 13
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 17 of 25 PageID #: 4629




save himself from prosecution and to save his lofty job.” Gov’t Mem. at 22. Somehow, the

government transforms this fact into an argument that Chris is actually more culpable than

Burke, because Chris’s motivation to engage in obstruction was more “opaque” and “nefarious,”

namely, to “maintain [his] power” and because he thought he was “above the law.” Id.

       This argument throws reason to the wind. It is self-evident that Burke was the most

culpable member of the obstruction conspiracy. He was the Chief of Police and assaulted a

shackled prisoner, threatened to kill him, ordered those with him to lie about it, lied about it

himself, tasked Hickey with keeping the other officers in line, ordered Leto to commit perjury,

and engaged in all of these acts of obstruction to save himself. In contrast, Chris had nothing to

do with the assault of Loeb, never spoke to Leto, Bombace or Malone about the case at all, never

lied to anyone about the case, and did not act to protect himself. Indeed, the record fails to

establish that Chris would have had any negative career repercussions had Burke been charged

with Loeb’s assault.

       Given these facts, the suggestion that Burke was less culpable than was Chris is an

argument of convenience only. It is obviously unfair and should be rejected as unsupported by

the record or reason.

       E. The Government Ignores Chris’s Good Deeds and the Catastrophic Collateral
          Consequences of His Conviction, Which Have Only Increased Since Our Original
          Sentencing Submission

       In its effort to punish Chris excessively, the government wholly ignores all that Chris has

accomplished in his personal and professional life, as well as the catastrophic and painful

collateral consequences he has already endured for the past five years. We detailed these factors

in our sentencing submission (they are even more eloquently reflected in the many letters

submitted on Chris’s behalf), and they include his disbarment, the loss of his career, his public




                                                 14
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 18 of 25 PageID #: 4630




humiliation and the fact that he is currently working as a clerk in a liquor store in order to help

support his family. We will not restate those factors in detail here. But it is worth noting that

those catastrophic consequences have only increased since our original submission.

       On February 26, 2021, this Court unsealed a large volume of documents in the case from

the pre-trial phase. These documents contained a host of allegations against Chris, all of which

had been excluded at trial, and none of which had been tested by the adversary process. The

allegations ranged from rank speculation to assertions based on double and triple hearsay.

Nonetheless, upon unsealing, they were picked up by the press as gospel, resulting in a whole

new round of painful and inaccurate news stories as to Chris. This even became front-page news

in the Newsday Sunday paper, dated May 2, 2021.

       Perhaps the most painful and damaging accusation of all of this was the assertion, based

on sheer speculation contained in interview notes from James Hickey, that Chris had threatened

to disclose an official’s homosexual relationship in order to secure his cooperation. Not

surprisingly, this salacious accusation was trumpeted in Newsday, leading to immeasurable pain

and humiliation for Chris.

       It did not matter that the accusation had no foundation to it. Indeed, we submit with this

reply memorandum as Exhibit A, a letter from attorney Anthony LaPinta, who represented the

official in question during the relevant investigation, confirming that no such threat was ever

made, and that Chris handled himself appropriately and professionally throughout the case. We

even attempted to have Newsday print a comment from the undersigned counsel, in the Sunday

story, to the effect that the alleged victim of the supposed threat, through his attorney, had denied

that it ever occurred. However, Newsday refused to print that quote, leaving Chris once again

pummeled in the press and humiliated by the story.




                                                 15
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 19 of 25 PageID #: 4631




       This is yet another example of the collateral consequences that Chris has had to endure

by virtue of this case. As we argued in our sentencing submission, it is fully appropriate for the

Court to take these tragic and devastating collateral consequences into account in fashioning a

just sentence.

       F. The Government’s Request for an Upward Departure is Baseless

       Despite the fact that Chris stands convicted, his lengthy career finished, his reputation

destroyed, his family brought to the brink financially and otherwise, and the Probation

Department nearly quadrupling his Guidelines offense level through a series of recommended

enhancements and adjustments, the government contends that even the high end of the Probation

Department’s determined Guidelines range would be too lenient a custodial sentence for him.

Citing Section 5K2.0 of the Guidelines, the government requests that the Court upwardly depart

to a custodial sentence of eight years. Gov’t Mem. at 16-17. The government offers no plausible

rationale for its eight-year target. And as noted, such a sentence would, irrationally and unfairly,

be more than twice the length of the 46-month sentence imposed on Burke.

       The government’s argument for such an upward departure is legally and factually

inadequate, given the high burden the Sentencing Commission has established for such

departures, characterizing them as “highly infrequent” and reserved for “rare,” “atypical,”

“unusual” and “exceptional” cases. U.S.S.G. §§ 1.A.4(b), 5K2.0 comment. (n. 3(B)(i)), 5K2.0

comment. (backg’d.). Even the Probation Department, which saw fit to level four enhancements

and adjustments against Chris, did not identify any grounds for an upward departure. PSR ¶ 116.

The government’s upward departure request is baseless and should be rejected.

       Section 5K2.0 provides that an upward departure may be warranted if there is an

aggravating circumstance “of a kind” or “to a degree” not adequately taken into consideration by




                                                 16
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 20 of 25 PageID #: 4632




the Guidelines range. U.S.S.G. § 5K2.0(a)(1)(B); see also id., comment. (n. 3) (the section

reflects “generally … two kinds of departures”). The government does not explicitly rely on

either provision, but the only fair inference is that the government is relying on the “to a degree”

prong of Section 5K2.0, since all of the factors the government relies upon are considered in the

Guidelines calculation. This argument must fail as a matter of law, as the factors the government

cites are all adequately accounted for in the Guidelines calculation urged by the government, in

both kind and degree.

       For example, the Probation Department’s proposed two-level enhancement under section

2J1.2(b)(3)(C) for conduct “extensive in scope,” if sustained over our objection, already

increases Chris’ guidelines calculation for the precise same reasons as the government gives for

the upward departure. See also U.S.S.G. § 2J1.2 comment. (backg’d.) (“The specific offense

characteristics [of which conduct “extensive in scope” is one] reflect the more serious forms of

obstruction”). Indeed, the government’s defense of that proposed enhancement is tellingly

almost identical to its arguments in favor of an upward departure, referencing “[t]he defendants’

elaborate scheme to corrupt and obstruct two related federal grand jury investigations, through

witness intimidation and the creation and perpetration of a detailed false narrative meant to be

adopted by each of the various witnesses . . . . ” Gov’t Mem. at 11. An upward departure in

addition to imposing such an enhancement, both for essentially the same conduct, would be both

unnecessary and impermissible double-counting. See United States v. Banol-Ramos, 516 F.

Appx. 43, 47 (2d Cir. 2013) (“‘Impermissible double counting occurs when one part of the

guidelines is applied to increase a defendant’s sentence to reflect the kind of harm that has

already been fully accounted for by another part of the guidelines’”) (quoting United States v.

Volpe, 224 F.3d 72, 76 (2d Cir. 2000)).




                                                 17
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 21 of 25 PageID #: 4633




       The Sentencing Commission has made clear that this variety of upward departure “will

occur rarely and only in exceptional cases.” U.S.S.G. § 5K2.0 comment. (n. 3(B)(i)). This is not

such an exceptional case. The Probation Department has already recommended 11 levels worth

of arguably overlapping enhancements and adjustments, increasing the possible custodial

minimum guidelines range from 15 months to 57 months. It could not possibly be argued that

the proposed Guidelines range has gone soft on Chris and his conduct, requiring a correction in

the form of an upward departure. Indeed, the record strongly supports a downward variance. In

short, the government’s request for an upward departure has no legal or factual basis, and would

unquestionably violate the Parsimony Clause. It should be rejected.

       G. The Government’s Guidelines Arguments, to the Extent Opposed, Are In Error

       As to the government’s specific Guidelines arguments, we respectfully submit that the

enhancements for an “aggravating role,” an offense that is “extensive in scope, planning or

preparation,” and one that involves “substantial interference with the administration of justice,”

are inapplicable.

       As to the proposed enhancement for an “aggravating role,” the government relies

principally on Hickey’s testimony concerning the amorphous use of the terms “they” and “the

Administration.” Gov’t Mem. at 13. But the use of these terms can hardly prove a managerial

role in the offenses of conviction, as they are far too vague to have any substantive meaning.

Moreover, to the extent the government asserts that Chris’s role in the conspiracy was “crucial,”

id., this is insufficient to establish a leadership role. Looked at objectively, the leader of the

obstruction conspiracy was plainly Burke, as the government argued in its sentencing

memorandum in his case (referring to Burke as “spearheading” the conspiracy). And while it is

true that there may be more than one “leader,” Chris’s involvement was far too limited to put




                                                  18
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 22 of 25 PageID #: 4634




him fairly in that category. Indeed, based on the trial record and even crediting Hickey’s full

testimony, Chris’s entire involvement was limited to a handful of conversations with Hickey and

Burke, wherein he allegedly spoke in language that encouraged and counseled Burke and Hickey

as to how they should engage in obstructive conduct. That is insufficient evidence to warrant an

aggravating role enhancement.

       As to the enhancement for an offense that is “extensive in scope, planning or

preparation,” the government relies principally on the argument that Chris participated in the

“creation and perpetration of a detailed false narrative.” Id. at 11. Of course, this is an allegation

that James Hickey made only after four years of cooperation. We have previously requested a

sentencing hearing on the question of how Hickey came to make this allegation after failing to

include it in 17 interviews with the government over the course of his cooperation. The Court

denied that application. ECF No. 245.

       But even without a hearing, the facts relied upon are simply insufficient to establish the

required extensiveness. Hickey testified to one conversation wherein Burke allegedly vetted

with Chris options as to what he should say about the assault. Allegedly, Chris “would nod his

head yes, nod his head no.” Tr. 1598. There was absolutely nothing complex or extensive about

the conversation described, or as to any other alleged conduct by Chris. Indeed, the only “fact”

that allegedly needed to be decided was whether Burke would say he was never there, or would

say that he “popped his head” inside the room. Tr. 1596. That elementary and simple discussion

provides an insufficient basis upon which to find that the offense was “extensive in scope,

planning or preparation.” The enhancement should be denied.




                                                 19
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 23 of 25 PageID #: 4635




       As to “substantial interference with the administration of justice,” Chris’s conduct is

insufficient to support the enhancement, for the reasons set forth in our initial sentencing

memorandum.

III.   CONCLUSION

       For all of these reasons, we respectfully submit that the government’s sentencing

arguments should be rejected, and that a non-custodial sentence, coupled with home

confinement, is warranted and appropriate.



Dated: May 18, 2021

                                                      Respectfully submitted,



                                                      __________________________
                                                      Larry H. Krantz
                                                      Lisa Cahill
                                                      KRANTZ & BERMAN LLP
                                                      747 Third Avenue, 32nd Floor
                                                      New York, NY 10017
                                                      (212) 661-0009

                                                      Bradley R. Gershel
                                                      BALLARD SPAHR LLP
                                                      1675 Broadway, 19th Floor
                                                      New York, NY 10019
                                                      (212) 223-0200

                                                      Counsel for Mr. McPartland




                                                 20
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 24 of 25 PageID #: 4636




                           EXHIBIT A
Case 2:17-cr-00587-JMA Document 277 Filed 05/28/21 Page 25 of 25 PageID #: 4637
